Citation Nr: 1618100	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  11-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for recurrent blood clots in the legs, to include as secondary to for a disability manifested by shortness of breath.

2.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to asbestos exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to for a disability manifested by shortness of breath.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran completed active duty for training (ACDUTRA) from June 1979 to August 1979 and June 1980 to October 1980.  He served in the Army National Guard from March 1979 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2016, the Veteran testified before the undersigned during a hearing in Washington, D.C.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the March 2016 hearing, and in his April 2011 notice of disagreement (NOD), the Veteran stated that he receives disability benefits from the Social Security Administration (SSA) due to the disorders on appeal.  Records from the SSA must be requested.
It is unclear whether all of the Veterans service treatment records (STRs) from his period of duty with the Army National Guard from March 1979 to March 1988 are of record.  The file currently contains records depicting treatment for various conditions between 1979 and 1980, but the STRs dated from beyond that consist only of service examination reports.  Any outstanding records must be obtained.

Further, private medical records from July 1987 - August 1987 document shortness of breath, multiple pulmonary emboli, and left leg deep venous thrombosis.  VBMS Entry 12/23/09, p. 1.  The exact dates and character of his service at this time must be ascertained.  The Veteran's NGB Form 23 (VBMS Entry 4/27/10) has been reviewed but the matter is unclear.  

As for the Veteran's disability manifested by shortness of breath, records show he has a history of pulmonary emboli, as well as "exertional shortness of breath, most
probably of pulmonary etiology."  VBMS Entry 3/11/15, p. 296.  A STR from August 1980 from his period of active duty for training indicates the Veteran sought treatment after getting welding dust in his face.  VBMS Entry 8/15/07.  At the hearing, he testified that he experienced breathing problems after this exposure.  Further, in his April 2010 claim, he contended he was exposed to asbestos from working on the brakes of vehicles, and from welding.  According to the M21-1, Part IV, Subpart ii, Chapter 1, Section I, his military occupational specialty of metalsmith, listed on his DD Form 214, is associated with a minimal probability of asbestos exposure, but triggers the requirement of a VA examination.  This development must be conducted.

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain from the Social Security Administration a copy of the decision regarding the Veteran's claim for disability benefits pertinent to the appeal, as well as copies of all medical records underlying the decision.

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

Additionally, request the Veteran's entire personnel file from the National Personnel Records Center, and associate all such records with the Veteran's electronic claims folder.  

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to obtain an opinion as to the etiology of any disability manifested by shortness of breath.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must then provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, including to any exposure to asbestos in service (ii.) whether the disorder manifested within one year of separation from service.

In rendering the opinion, the examiner must address the August 1980 in-service documentation of exposure to welding dust.
All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary, including affording VA examinations for the claims for hypertension and blood clots if and only if the records obtained trigger the need for such development, or for a secondary service connection opinion should the claim for shortness of breath be granted.  In turn, afford any VA examination that may be necessary for the TDIU claim.  

Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




